252 F.2d 570
Willis A. HAWKINS, Ralph White, Floyd Smith and George J. Smith, Appellants,v.STATE AGRICULTURE STABILIZATION AND CONSERVATION COMMITTEE et al., Appellees.
No. 16741.
United States Court of Appeals Fifth Circuit.
February 26, 1958.

Austin C. Wilson, Houston, Tex., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel, for appellants.
Bernard Cedarbaum, Melvin Richter, Attys., Dept. of Justice, Washington, D. C., Malcolm R. Wilkey, U. S. Atty., Sidney Farr, Asst. U. S. Atty., Houston, Tex., George Cochran Doub, Asst. Atty. Gen., Samuel D. Slade, Atty., Dept. of Justice, Washington, D. C., for appellees.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellants, cotton farmers of West Texas, brought an action in the District Court for the Southern District of Texas to review the apportionment made by the appellees, the State Agriculture Stabilization and Conservation Committee, to counties of the Texas acreage allotment for cotton for 1956 under the Agricultural Adjustment Act of 1938, 7 U.S.C.A. § 1281 et seq. A declaratory judgment and injunctive relief were sought. The District Court sustained the appellees and dismissed the complaint. Hawkins v. State Agriculture, etc. Committee, D. C., 149 F.Supp. 681. From the order of dismissal an appeal is taken.


2
We are not in agreement as to whether Congress has precluded a judicial review of acreage apportionment among counties. Cf. 7 U.S.C.A. §§ 1363-1367. We do, however, agree that the action of the appellees was within the power and discretion granted to them, that the procedural requirements were observed, and that no abuse of discretion was shown. Therefore the order of the District Court dismissing the complaint was properly entered and it is


3
Affirmed.